DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-23, 28, and 30 drawn to a method for changing the human perceptual color appearance of the iris of a human's or animal's eye by selectively decreasing the density of pigments of the anterior stroma layer of the iris.
Group II, claim(s) 24-27, 29 drawn to an apparatus and method specifically adapted to and set up for changing the human perceptual color appearance of the iris of a human's or animal's eye by selectively decreasing the density of pigments of the anterior stroma layer of the iris.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of changing the human perceptual color appearance of the iris of a human's or animal's eye by selectively decreasing the density of pigments of the anterior stroma layer of the iris by generating a plurality of predefined energy quantities, applying the predefined energy quantities to the anterior stroma layer, wherein the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied energy quantities, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Homer (US 20050049584 A1). 
Homer discloses changing the human perceptual color appearance of the iris of a human's or animal's eye (Abstract) by selectively decreasing the density of pigments of the anterior stroma layer of the iris (Par. 0025),
generating a plurality of predefined energy quantities (Par. 0014), 
applying the predefined energy quantities to the anterior stroma layer (Par. 0014),
wherein the predefined energy quantities are at least in part generated and applied in such a way that ablated tissue or pigment debris, that is generated as an immediate cause of one or more of the applied energy quantities, is discharged into the anterior eye chamber, such that the discharged tissue can be removed by a mechanically generated flow of rinsing solution through or within the anterior eye chamber (Par. 0035).
Therefore, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/
Primary Examiner, Art Unit 3792